Mr. Presiding Justice Brown delivered the opinion of the court. This suit in replevin for certain household goods was decided by the Municipal Court in favor of the defendant below, who is therefore defendant in error here. A writ of retorno habendo was ordered and a judgment for costs entered in favor of the defendant against the plaintiff. The Municipal Court was right in its judgment. The suit was based on a supposed lien given to the plaintiff or a conditional sale by her. Neither was, in our opinion, proved. It would be a dangerous precedent to hold that such a conversation as was sworn to by the witness Brockhyser gave such a lien or made a sale absolute on its face and evidenced in writing, a conditional one. The plaintiff moreover affirmed the sale as an abso«lute one by her suit in assumpsit for the purchase price. The cook stove was only to be returned in exchange for the one mentioned in the bill of sale. The judgment of the Municipal Court is affirmed. Affirmed.